                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

LARRY LYNN WALLACE,
                                                                   Case No. 6:17-cv-01981-YY
                Petitioner,
                                                                                    ORDER
      v.

JEFF PREMO, Superintendent,
Oregon State Penitentiary,

                Respondent.

YOU, Magistrate Judge.

      The Court GRANTS Petitioner's Motion to Voluntarily Dismiss Habeas Corpus Petition

(ECF No. 29).

      IT IS SO ORDERED.

      DATED this 15th         day of April, 2019.


                                              /s/ Youlee Yim You
                                             Youlee Yim You
                                             United States Magistrate Judge


1 - ORDER -
